The Court.
The respondent has moved to dismiss the appeal for failure of the appellant to serve his codefendaut, Joost, with the notice of appeal. The action was brought against the appellant and Joost upon a contract of guaranty, executed by them to the plaintiff, and was tried solely upon the issues presented by the answer of the appellant. It does not appear from the judgment-roll that Joost has answered the complaint, and the judgment appealed from is against the appellant alone, and contains no reference to Joost. A reversal of this judgment would, therefore, have no effect upon the rights of Joost, as there has been no trial or determination of the plaintiff's claim against him, or of his defense thereto.
The motion is denied.